 

Exhibit 10.1

 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT (“Agreement”) is made on March 23, 2016 (“Effective Date”),
between MAJESCO, a California corporation, of 412 Mt. Kemble Avenue, Suite 110C,
Morristown, New Jersey 07960 (“Borrower”), and HSBC BANK USA, NATIONAL
ASSOCIATION, a national banking association, of 4th Floor, 452 Fifth Avenue, New
York, New York 10018 (“Lender”) to set forth the terms and conditions for a loan
from the Lender to the Borrower.

 

1.             LOAN.

 

1.1           Loan. Under the terms and conditions of this Agreement, the Lender
agrees to make, and the Borrower agrees to borrow and repay a loan (“Loan”) in
the maximum principal amount of Ten Million and 00/100 Dollars ($10,000,000.00)
(“Loan Amount”). The Loan shall be evidenced by a promissory note, dated of even
date herewith, in maximum principal the Loan Amount, made by Borrower to the
order of Lender, as it may be amended, restated or replaced from time to time
(the “Note”). The Loan Amount shall be made available to the Borrower, at
Borrower’s written request, in up to three advances (each, an “Advance”), which
may be requested at any time up to and including May 23, 2016; provided,
however, that no Advance will be available if (i) an Event of Default has
occurred or (ii) any representation or warranty made by the Borrower in this
Agreement or any of the other Loan Documents (as defined below) is untrue. The
maximum principal amount of all Advances shall not exceed the lesser of (i) the
Loan Amount or (ii) the stated amount of the HSBC India L/C (as defined below),
as it may be increased from time to time.

 

1.2           Loan Fee. On the Effective Date, the Borrower shall pay the Lender
a fee of $20,000 in connection with the Loan.

 

1.3           Payments. The Loan, or so much of it as the Lender shall advance
to the Borrower, shall be repaid in accordance with the terms and provisions of
the Note. Amounts repaid under the Loan shall not be available for re-Advance.

 

1.4           Use of Loan Proceeds. The Borrower shall employ the Loan proceeds
solely for the purpose of (i) refinancing existing indebtedness, (i) capital
expenditures, and (iii) working capital and other general corporate purposes;
provided, however that the proceeds of the first Advance shall be used to pay in
full the Borrower’s existing indebtedness to PNB within one (1) week after the
Lender’s receipt of the payoff letter required under Section 4.6.

 

1.5           HSBC India L/C. As security for the performance of the Borrower’s
obligations in connection with the Loan, whether under this Agreement or the
Note, together with any other present or future indebtedness or liability of the
Borrower to the Lender, whether joint or several, contingent or absolute, due or
to become due (collectively, the “Indebtedness”), Borrower shall cause The
Hongkong & Shanghai Banking Corporation Limited (“HSBC India”) to issue a letter
of credit which shall have a stated amount of at least $10,000,000.00, a stated
expiration date of not earlier than April 1, 2021, be denominated in US Dollars
and be otherwise in form and substance satisfactory to the Lender, for the
benefit of the Lender (the “HSBC India L/C”).

 

1.6           Reserved.

 

2.             REPRESENTATIONS AND WARRANTIES. The Borrower represents and
warrants to the Lender, from the Effective Date and as long as the Loan remains
outstanding, as follows:

 

2.1           Borrower’s Existence and Authority. The Borrower is a corporation,
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization. The person or persons executing this Agreement
have full power and complete authority to execute this Agreement and all related
documents. When executed, this Agreement and all related documents will be
legal, valid and binding obligations of the Borrower,

 

 

 

 

enforceable in accordance with their terms, and will not violate any agreement,
instrument or commitment binding upon the Borrower, or any of Borrower’s
property.

 

2.2           Business and Location. The Borrower is in the business of
providing software solutions for the insurance industry and its chief executive
office (or residence if an individual) is 412 Mt. Kemble Avenue, Suite 110C,
Morristown, New Jersey 07960.

 

2.3           No Litigation. There are no pending or to the Borrower’s knowledge
threatened suits or proceedings before any court, governmental agency,
regulatory body, or administrative tribunal to which the Borrower is a party
which may result in any material change in the financial condition of the
Borrower or the Property.

 

2.4           Financial Condition. The Borrower has furnished to the Lender
current financial statements, which statements were prepared in accordance with
generally accepted accounting principles and are correct and complete and
accurately present the financial condition of the Borrower on the dates thereof.
Further, there has been no material adverse change in the business, property or
condition of the Borrower since the date of the most recent financial
statements, and the Borrower is not in default of any other indebtedness or
material obligation.

 

2.5           Taxes. The Borrower has filed all federal, state and local income
and other tax returns and other reports required to be filed prior to the
Effective Date and the Borrower has paid all taxes, assessments, withholdings
and other governmental charges that are due and payable prior to the Effective
Date.

 

2.6           Compliance with Law. The Borrower has complied with all applicable
laws, rules, regulations and orders relating to the Borrower or any aspect of
the Borrower’s business or assets, including, without limit, all environmental
laws, rules, regulations and orders; provided however, that any noncompliance
with any such laws, rules, regulations and orders shall not be deemed to be a
breach of this representation and warranty unless such noncompliance has a
material adverse effect on Borrower’s business. The Borrower agrees to indemnify
and hold the Lender harmless against and from all claims, losses and costs
resulting from any and all violations by the Borrower of any laws, rules,
regulations and/or orders.

 

2.7           Sanctions. None of the Borrower, or any of its subsidiaries, any
director or officer, or any employee, agent, or affiliate, of the Borrower or
any of its subsidiaries is an individual or entity that is, or is owned or
controlled by Persons that are, (i) the subject of any sanctions administered or
enforced by the US Department of the Treasury’s Office of Foreign Assets
Control, the US Department of State, the United Nations Security Council, the
European Union, Her Majesty’s Treasury, the Hong Kong Monetary Authority or
other relevant sanctions authority (collectively, “Sanctions”), or (ii) located,
organized or resident in a country or territory that is, or whose government is,
the subject of Sanctions, including, without limitation, currently, Cuba, the
Crimea region of Ukraine, Iran, North Korea, Sudan and Syria.

 

2.8           UK Bribery Act/FCPA. None of the Borrower, nor to the knowledge of
the Borrower, any director, officer, agent, employee, affiliate or other person
acting on behalf of the Borrower or any of its subsidiaries is aware of or has
taken any action, directly or indirectly, that would result in a violation by
such persons of any applicable anti-bribery law, including but not limited to,
the United Kingdom Bribery Act 2010 (the “UK Bribery Act”) and the U.S. Foreign
Corrupt Practices Act of 1977 (the “FCPA”). Furthermore, the Borrower and, to
the knowledge of the Borrower, its affiliates have conducted their businesses in
compliance with the UK Bribery Act, the FCPA and similar laws, rules or
regulations and have instituted and maintain policies and procedures designed to
ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith.

 

2.9           Survival. All warranties and representations of the Borrower
contained in this Agreement shall survive the execution of this Agreement and
any advances made under this Agreement.

 

- 2 -

 

 

3.            CONDITIONS TO ADVANCES. Prior to the first Advance of the Loan
proceeds, the following conditions shall have been satisfied.

 

3.1          Loan Documents. The Lender shall have received and recorded or
filed (as appropriate) executed copies of all loan documents; including, without
limit, the Note and all documents given to Lender from time to time to secure
the Loan (“Loan Documents”).

 

3.2          Lien Searches. The Lender shall have received the results of recent
federal and state tax, judgment, litigation, bankruptcy and UCC lien searches in
each relevant jurisdiction with respect to the Borrower.

 

3.3          Solvency Certificate. The Lender shall have received a solvency
certificate certified by the chief financial officer of Borrower, in form and
detail satisfactory to Lender.

 

3.4          Payments. The Borrower shall have paid to Lender all of Lender’s
reasonable expenses and fees incurred in connection with this Agreement.

 

3.5          Opinion. The Lender shall have received an opinion of Borrower’s
counsel in form and substance satisfactory to the Lender.

 

3.6          No Default. No Event of Default or event that, with the giving of
notice, the passage of time, or both, would be an Event of Default, has
occurred.

 

3.7          HSBC India L/C. The Lender shall have received the HSBC India L/C.

 

3.8          Representations and Warranties. All representations and warranties
of the Borrower contained in this Agreement shall be true.

 

3.9          Know Your Customer. The Lender shall have received all information
necessary for the Lender to comply with applicable “know your customer” and
anti-money laundering rules including, without limitation, the USA Patriot Act.

 

3.10        Other Documents. The Lender shall have received such other
documents, instruments and certificates as the Lender deems necessary.

 

4.            AFFIRMATIVE COVENANTS. The Borrower covenants and agrees that, as
long as the Loan remains outstanding, the Borrower shall:

 

4.1          Financial Statements. The Borrower will furnish to the Lender:

 

4.1.1       As soon as available and in any event within 120 days after the
fiscal year end of Borrower, the audited consolidated balance sheet and related
statements of income, stockholders’ equity and cash flows of the Borrower and
its subsidiaries as of the end of and for such year, all reported on by
independent public auditors of recognized standing, reasonably acceptable to the
Lender, to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its subsidiaries on a consolidated basis in accordance with
GAAP consistently applied (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit);

 

4.1.2       As soon as available and in any event within 60 days after each
fiscal quarter end of Borrower, the internally prepared consolidated balance
sheet and related statements of income, stockholders’ equity and cash flows of
the Borrower and its subsidiaries as of the end of and for such year, all
reported on by independent public auditors of recognized standing, reasonably
acceptable to the Lender, to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Borrower and its subsidiaries on a consolidated
basis in accordance with

 

- 3 -

 

 

GAAP consistently applied (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit); and

 

4.1.3       With each financial statement required under Section 4.1.1, a
covenant compliance certificate in form of attached Exhibit A, completed and
executed by the Borrower’s chief executive officer or chief financial officer.

 

4.2         Financial Covenants. Cause Majesco Ltd. to maintain the following,
as determined and/or calculated on a consolidated basis in accordance with
generally accepted accounting principles consistently applied:

 

4.2.1       A Net Debt-to-EBITDA Ratio of not more than (a) 5.00 to 1.00 as of
the last day of its 2017 fiscal year, and (b) 2.50 to 1.00 as of the last day of
each fiscal year thereafter. “Net Debt-to-EBITDA Ratio” means the ratio of (a)
all borrowings from banks and financial institutions minus cash and bank account
balances minus liquid marketable investments as of the date of determination to
(b) net after-tax income (excluding extraordinary income and losses) plus, to
the extent deducted, income tax expense, interest, depreciation and amortization
expense, each computed for the four fiscal quarters ending on the date of
determination.

 

4.2.2       As of the last day of each fiscal year, a Debt Service Coverage
Ratio of not less than 1.50 to 1.00. “Debt Service Coverage Ratio” means the
ratio of (a) net after-tax income (excluding extraordinary income and losses)
plus, to the extent deducted, interest, depreciation and amortization expense to
(b) all payments due under long term debt, installment purchases, capitalized
leases, and similar obligations. Each amount shall be computed for the four
fiscal quarters ending on the date of determination.

 

4.3         Existence and Identity. Maintain and keep in full force and effect
the Borrower's existence under the laws of the state of its organization, and
continue its business as presently conducted. The Borrower shall not change the
legal format under which the Borrower was organized nor sell all or
substantially all of its property or merge or combine any of the Borrower’s
business with any other person, without the prior written consent of the Lender.
The Borrower shall give the Lender prompt written notice of any change in
location of its chief executive office.

 

4.4         Taxes. Promptly pay all taxes, withholdings, levies and assessments
due to all local, state and federal agencies, and if requested by the Lender,
submit to the Lender copies of any and all federal or state or local tax returns
evidencing the computation and the payment of such taxes.

 

4.5         Maintain Bank Accounts. On and after April 23, 2016, maintain
Borrower’s core cash management accounts with Lender and notify Lender
immediately in writing of the establishment or existence of any other bank
account, deposit account or other account into which money may be deposited
(other than with Lender); provided, however, providing any such notice to Lender
shall not waive the occurrence or existence of any Event of Default arising or
existing as a result of the establishment or existence of any account(s) in
violation of this Section.

 

4.6         Payoff Letter. The Borrower shall furnish to the Lender a payoff
letter from PNB in form and substance satisfactory to Lender within one (1) week
following the Effective Date.

 

4.7         Other Information. Promptly furnish to the Lender such other
information, documents or certificates regarding the operations, business
affairs and financial condition of the Borrower as the Lender may reasonably
request from time to time. The Borrower shall also permit the Lender, its
employees, attorneys and agents to inspect, confirm and copy during normal
business hours upon reasonable (but no less than five (5) days) prior written
notice to Borrower, all of the books, records and properties of the Borrower.

 

5.           NEGATIVE COVENANTS. The Borrower covenants and agrees that, as long
as the Loan remains outstanding, the Borrower shall not:

 

- 4 -

 

 

5.1         Dividends. Declare or pay any dividends on, or make any other
distribution (whether by reduction of capital or otherwise) if any Event of
Default or any condition or event which, with the giving of notice or the
passage of time, or both, would constitute an Event of Default, shall have
occurred or be continuing or exist, or would arise, occur or exist after giving
effect thereto.

 

5.2         Debt. Incur, create, assume or permit to exist any debt of any kind
or nature whatsoever, except (without duplication) for:

 

5.2.1       the Indebtedness;

 

5.2.2       existing indebtedness (if any) to the extent set forth in the
attached Schedule 5.2.2;

 

5.2.3       unsecured trade indebtedness, utility indebtedness and
non-extraordinary accounts payable incurred and paid in the ordinary course of
business; and

 

5.2.4       any indebtedness required for acquisitions, mergers or other
transaction or to meet business requirements, provided that no Event of Default
or any condition or event which, with the giving of notice or the passage of
time, or both, would constitute an Event of Default, shall have occurred or be
continuing or exist, or would arise, occur or exist after giving effect thereto.

 

5.3         Majesco Ltd. Debt. Permit Majesco Ltd. to incur, create, assume or
permit to exist Net Debt in excess of $25,000,000 at any time prior to April 1,
2017. “Net Debt” means all borrowings from banks and financial institutions
minus cash and bank account balances minus liquid marketable investments as of
the date of determination, as determined and/or calculated on a consolidated
basis in accordance with generally accepted accounting principles consistently
applied.

 

5.4         Asset Dispositions; Dissolution; Mergers; Business Purpose.

 

5.4.1       Sell, lease (as lessor), transfer or otherwise dispose of any
material portion of its properties or assets;

 

5.4.2       change its name without at least thirty (30) days advance written
notice to the Lender;

 

5.4.3       change its corporate identity or structure, its form of organization
or the state in which it has been formed or organized;

 

5.4.4       dissolve or liquidate or consolidate with or merge into any other
person, or permit any other Person to merge into it;

 

5.4.5       permit any levy, attachment or restraint to be made affecting any of
Borrower's assets;

 

5.4.6       permit any judicial officer or assignee to be appointed or to take
possession of any or all of Borrower's assets;

 

5.4.7       make any other change in Borrower's financial structure or in any of
its business objects, purposes or operations which, in the opinion of Lender,
could result in a material adverse effect; or

 

5.4.8       make any payment on account of any subordinated debt in violation of
the provisions of any subordination agreement between Lender and the applicable
subordinated debt holder, or otherwise fail to comply with the terms and
conditions set forth in any such subordination agreement.

 

5.5         Investments. Purchase or hold beneficially any stock or other
securities of, or make any investment or acquire any interest whatsoever in, any
other person, except for (a) the common stock of any subsidiaries owned by
Borrower on the date of this Agreement, (b) certificates of deposit or time
deposits with Lender, (c) direct

 

- 5 -

 

 

obligations of the United States of America, or any agency thereof, maturing
within one (1) year from the date of acquisition thereof and (d) other
investments or acquisitions, provided that no Event of Default or any condition
or event which, with the giving of notice or the passage of time, or both, would
constitute an Event of Default, shall have occurred or be continuing or exist,
or would arise, occur or exist after giving effect thereto.

 

5.6           Ownership. Transfer, suffer or permit a change in, or an
assignment or pledge of the ownership or control of the Borrower which would
cause Majesco Ltd. to directly own less than fifty one percent (51%) of the
issued and outstanding equity interests in Borrower.

 

5.7           Extension of Credit. Except in the ordinary course of business,
make loans, advances or extensions of credit to any person or entity.

 

5.8           Sanctions. Use the proceeds of the Loan, directly or indirectly,
or lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person, (i) to fund any activities or business of
or with any person, or in any country or territory, that, at the time of such
funding, is, or whose government is, the subject of Sanctions or (ii) in any
other manner that would result in a violation of Sanctions by any person
(including any person participating in the Loan, whether as underwriter,
advisor, investor or otherwise).

 

5.9           Anti-Bribery Laws. Use any part of the proceeds of the Loan,
directly or indirectly, for any payments that could constitute a violation of
any applicable anti-bribery law.

 

6.             EVENTS OF DEFAULT. The occurrence of any one of the following
events shall constitute an “Event of Default” under this Agreement and,
notwithstanding the terms of any note or other agreement given in connection
herewith or otherwise, shall be an Event of Default under the terms of any such
note or agreement:

 

6.1           Monetary. The Borrower fails to pay any amount owing on the
Indebtedness when due, whether by maturity, acceleration or otherwise.

 

6.2           Breach of Loan Agreement. The Borrower fails to comply with, or
violates the terms of, Sections 4.2, 5.1, 5.2, 5.3, 5.4, 5.5, 5.6, 5.7, 5.8 or
5.9 of this Agreement.

 

6.3           Breach. The Borrower or any guarantor of all or any part of the
Indebtedness fails to comply with, or violates any of the terms, provisions,
warranties or covenants of this Agreement (other than as described in Sections
6.1 and 6.2) or any other agreement or commitment between Borrower or that
guarantor and the Lender and, such failure, if capable of being remedied, shall
remain unremedied for 30 days after the earlier of written notice from the
Lender to the Borrower or the date upon which the Borrower knew, or should have
known, of the occurrence or existence of such failure or violation.

 

6.4           Termination of Guaranty or Subordination. Any guarantor, pledgor,
or subordinating creditor terminates or violates any agreement made with respect
to the Indebtedness.

 

6.5           Insolvency. The Borrower or any guarantor becomes insolvent or
unable to pay its debts as they come due, ceases doing business or commences
liquidation, dissolution or winding up of its business.

 

6.6           Misstatement. Any representation, certificate, financial statement
or other information made or furnished to the Lender by the Borrower or any
other party proves to be incorrect in any material respect or materially
misleading when made or furnished.

 

6.7           Bankruptcy. Bankruptcy, reorganization, arrangement, insolvency,
assignment for the benefit of creditors, or other similar proceedings
(“Insolvency Proceedings”) are instituted by or against the Borrower or any
guarantor; or a receiver, custodian or trustee is appointed for the Borrower or
any guarantor, or over any substantial portion of either’s assets.

 

- 6 -

 

 

6.8           Judgment. Any judgment is entered against the Borrower or any
guarantor in excess of $100,000, unless action on the judgment is validly
stayed, or any attachment, execution, seizure, sequestration, levy, garnishment,
distress warrant, or similar judicial process is issued or filed against the
Borrower or any guarantor or over any substantial portion of either’s assets
unless action on such process is validly stayed; provided however, that any such
judgment or similar judicial process issued, shall not give rise to an Event of
Default under this subsection if and for so long as (a) the amount of such
judgment or similar judicial process issued is covered by a valid and binding
policy of insurance between the defendant and the insurer covering payment
thereof and (b) such insurer has been notified, and has not disputed the claim
made for payment, of the amount of such judgment or similar judicial process
issued.

 

6.9           Transfer of Assets. The Borrower or any guarantor (i) sells,
leases, or otherwise disposes of all or any substantial portion of its assets or
property to any entity other than a guarantor of the Indebtedness, (ii) if a
natural person, dies or becomes incompetent, or (iii) if an entity, dissolves,
merges, consolidates, or otherwise terminates its existence.

 

6.10         Failure to Pay. The Borrower or any guarantor fails to pay when due
any indebtedness (other than to the Lender) or to perform or materially comply
with any term, covenant or condition in any document evidencing, securing or
relating to such indebtedness.

 

6.11         HSBC India L/C. If HSBC India requests cancellation of the HSBC
India L/C.

 

6.12         Majesco Ltd. Majesco Ltd. fails to pay when due any indebtedness to
Lender, HSBC India or any other affiliate of Lender or to perform or comply with
any term, covenant or condition in any document evidencing, securing or relating
to such indebtedness.

 

6.13         Adverse Change. There is a material adverse change in the existing
or prospective business, assets, financial condition or worth of the Borrower or
any guarantor.

 

7.             TERMINATION; ACCELERATION. Upon any Event of Default occurring,
the Lender may immediately terminate its obligations to make the Loan. If an
Insolvency Proceeding occurs, the Loan, as well as any other Indebtedness, shall
be immediately due and payable. If any other Event of Default occurs, the Lender
may declare the Loan, as well as any other Indebtedness, immediately due and
payable, in each case without presentment, demand, protest, notice of dishonor,
notice of non-payment or other notice of any kind, all of which are waived by
the Borrower.

 

8.             REMEDIES.

 

8.1           General. At any time after an Event of Default, the Lender shall
have the right to draw under the HSBC India L/C up to its stated amount and to
apply any collateral held by the Lender against the Indebtedness. The Lender
shall have all the rights and remedies provided by law or equity or by any of
the Loan Documents or other agreement of the parties, including, without limit,
all of the rights and remedies of a secured party under the New York Uniform
Commercial Code. The remedies of the Lender are cumulative and not exclusive. No
delay, waiver or failure on the part of the Lender to demand strict adherence to
the terms of this Agreement or any related document shall be deemed to
constitute a course of conduct or waiver inconsistent with the rights herein.
Any Event of Default shall, at the Lender’s option, constitute a default under
any other present or future loan or credit accommodation from the Lender to the
Borrower.

 

8.2          Application of Proceeds. Any proceeds received by the Lender from
the exercise of its remedies shall be applied as follows:

 

8.2.1        First, to pay all costs and expenses incidental to the leasing,
foreclosure, sale or other disposition of any collateral for the Loan.

 

- 7 -

 

 

8.2.2       Second, to all sums expended by the Lender in carrying out any term,
covenant or agreement under this Agreement or any related document.

 

8.2.3       Third, to the payment of the Loan. If the proceeds are insufficient
to fully pay the Loan, then application shall be made first to late charges and
interest accrued and unpaid, then to any applicable prepayment premiums, and
then to the outstanding principal balance.

 

8.2.4       Fourth, any surplus remaining shall be paid to the Borrower or to
any other party lawfully entitled.

 

9.           OTHER AGREEMENTS; CROSS-LIEN. The Borrower shall execute and
deliver to the Lender such agreements, certificates or instruments as may be
reasonably required by the Lender to evidence or secure or to otherwise guaranty
or subordinate obligations to the Loan. All such agreements and those given in
connection with any other present or future loan or other credit from the Lender
to the Borrower, shall also constitute security for the Loan, and all security
given to the Lender securing the Loan shall also secure all other obligations of
the Borrower to the Lender.

 

10.          TAX PROVISIONS.

 

10.1       Withholding of Taxes; Gross-Up.

 

10.1.1     Each payment by or on account of the Borrower or any guarantor (each,
a “Credit Party”) under any Loan Document shall be made without withholding for
any Taxes, unless such withholding is required by any law. If any Credit Party
determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Credit Party may so withhold and shall
timely pay the full amount of withheld taxes to the relevant Governmental
Authority in accordance with applicable law; provided, however, that no Credit
Party shall withhold any Taxes that Lender agrees to deposit with the IRS
pursuant to Section 10.1.3. If such Taxes are Indemnified Taxes, then the amount
payable by such Credit Party shall be increased as necessary so that, net of
such withholding (including such withholding applicable to additional amounts
payable under this Section), the Lender receives the amount it would have
received had no such withholding been made.

 

10.1.2     Borrower acknowledges that:

 

(a)          until the earlier of (A) September 23, 2016, or (B) the date when
all of the cash pledged by Majesco Ltd. to secure the HSBC India L/C is replaced
by marketable securities, US withholding is required as a result of the HSBC
India L/C being secured by cash;

 

(b)          the applicable withholding rate is up to 30%;

 

(c)          Borrower and Majesco Ltd. have represented to Lender that India and
the United States are parties to a tax treaty which would reduce the withholding
rate to 15%; and

 

(d)          Majesco Ltd. has agreed to provide to the Lender Tax Treaty
Documentation which must be satisfactory to the Lender.

 

10.1.3     Provided that Majesco Ltd. has provided to the Lender Tax Treaty
Documentation satisfactory to the Lender, the Lender agrees to deposit with the
IRS the Taxes required to be withheld by the Borrower as a result of the HSBC
India L/C being secured by cash, up to a tax rate of 15%, until the earlier of
(A) September 23, 2016 or (B) the date when all of the cash pledged by Majesco
Ltd. to secure the HSBC India L/C is replaced by marketable securities. Lender
will provide Borrower with the relevant annual information reporting to evidence
those deposits with the IRS. No Credit Party shall withhold any Taxes that the
Lender has agreed to deposit with the IRS pursuant to this Section 10.1.3 from
any payment to the Lender.

 

- 8 -

 

 

10.2        Payment of Other Taxes by Borrower. The Borrower shall timely pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

 

10.3        Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by any Credit Party to a Governmental Authority, such Credit
Party shall deliver to the Lender the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Lender.

 

10.4        Indemnification by the Credit Parties. The Credit Parties shall
jointly and severally indemnify the Lender for any Indemnified Taxes that are
withheld or deducted on payments to, or paid or payable by, the Lender in
connection with any Loan Document (including amounts paid or payable under this
Section 10.4) and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. The indemnity under this
Section 10.4 shall be paid within 10 days after the Lender delivers to any
Credit Party a certificate stating the amount of any Indemnified Taxes so paid
or payable by the Lender and describing the basis for the indemnification claim.
Such certificate shall be conclusive of the amount so paid or payable absent
manifest error.

 

10.5        Definitions. For the purposes of this Section 10, the following
terms have the following definitions:

 

10.5.1     “Indemnified Taxes” means (a) Taxes, other than Excluded Taxes,
imposed on or with respect to any payment made by or on account of any
obligation of any Credit Party under any Loan Document and (b) Other Taxes

 

10.5.2     “Excluded Taxes” means, with respect to any payment made by any
Credit Party under any Loan Document, any of the following Taxes imposed on or
with respect to the Lender: (a) Taxes imposed on or measured by net income
(however denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of the Lender being organized under the laws of, or
having its principal office or its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, and (b) any U.S. Federal withholding Taxes
imposed under FATCA.

 

10.5.3     “FATCA” means sections 1471 through 1474 of the Internal Revenue Code
as of the date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), and
any current or future regulations or official interpretations thereof, any
agreement entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code, any intergovernmental agreement entered into in connection with the
implementation of such Sections of the Internal Revenue Code and any fiscal or
regulatory legislation, rules or practices adopted pursuant to such
intergovernmental agreement.

 

10.5.4     “Governmental Authority” shall mean the government of the United
States of America or any other nation, or of any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including without limitation any supranational bodies
such as the European Union or the European Central Bank) and any group or body
charged with setting financial accounting or regulatory capital rules or
standards (including, without limitation, the Financial Accounting Standards
Board, the Bank for International Settlements or the Basel Committee on Banking
Supervision or any successor or similar authority to any of the foregoing).

 

10.5.5     “Other Connection Taxes” means, with respect to the Lender, Taxes
imposed as a result of a present or former connection between the Lender and the
jurisdiction imposing such Tax (other than connections arising from the Lender
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in

 

- 9 -

 

 

any transaction pursuant to or enforced any Loan Document, or sold or assigned
an interest in any loan or Loan Document).

 

10.5.6     “Other Taxes” means all present or future stamp, court or
documentary, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document.

 

10.5.7     “Tax Treaty Documentation” means IRS Form W-8BEN-E establishing a
reduction of U.S. Federal withholding tax to 15% pursuant to the “interest”
article of a tax treaty between India and the United States.

 

10.5.8     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

11.         MISCELLANEOUS. The Borrower and the Lender further agree as follows:

 

11.1       Governing Law. This Agreement, and all matters arising from this
Agreement including, but not limited to, provisions related to loan charges, are
governed by federal law and, to the extent not preempted by federal law, by the
substantive law of the State of New York without regard to conflicts of law
principles.

 

11.2       Jurisdiction. The Borrower irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the courts of
the state of New York sitting in New York County and the United States District
Court for the Southern District of New York, in any action or proceeding arising
out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the fullest extent permitted under applicable law, in such Federal courts.

 

11.3       Successors and Assigns. This Agreement shall be binding upon the
permitted successors and assigns of the Borrower, and the rights and privileges
of the Lender under this Agreement shall inure to the benefit of its successors
and assigns.

 

11.4       Notices. Notice from one party to another relating to this Agreement
shall be deemed effective if made in writing (including telecommunications) and
delivered to the recipient’s address, telex number or telecopier number, if any,
set forth in this Agreement by any of the following means: (i) hand delivery,
(ii) registered or certified mail, postage prepaid, (iii) express mail or other
overnight courier service, or (iv) telecopy, telex or other wire transmission
with request for assurance of receipt in a manner typical with respect to
communications of that type. Notice made in accordance with these provisions
shall be deemed delivered on receipt if delivered by hand or wire transmission,
on the third business day after mailing if mailed by registered or certified
mail, or on the next business day after mailing or deposit with the postal
service or an overnight courier service if delivered by express mail or
overnight courier.

 

11.5       Amendments. Any amendment of this Agreement shall be in writing and
shall require the signature of the Borrower and the Lender.

 

11.6       Consents; Waivers. No consent or waiver granted by the Lender under
or in respect of this Agreement shall be effective unless it is in writing and
signed by the Lender.

 

11.7       Partial Invalidity. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
the remaining provisions of this Agreement.

 

- 10 -

 

 

11.8         Non-Reliance. In entering into this Agreement, Borrower is not
relying on any oral promise or representation from the Lender or any other
person in respect of any aspect of this Agreement.

 

11.9         Reinstatement of Invalidated Payments. If any payment to the Lender
on the Loan or the Indebtedness is wholly or partially invalidated, set aside,
declared fraudulent, or required to be repaid to the Borrower or anyone
representing the Borrower or the Borrower’s creditors under any bankruptcy or
insolvency act or code, under any state or federal law, or any common law or
equitable principles, then the Lender’s rights with respect to the Loan and the
Indebtedness shall be reinstated until payment in full to the Lender of any such
amounts and the Loan and the Indebtedness.

 

11.10        Indemnification. The Borrower shall indemnify and hold the Lender
harmless from and against any and all claims, damages, losses, liabilities,
reasonable costs and expenses whatsoever (including reasonable attorneys’ fees
and all reasonable expenses resulting from the compromise or defense of any
claims) Lender may incur (or which may be claimed against Lender by any person
or entity whatsoever) (collectively “Claims”) by reason of or in connection with
(a) the performance of the Lender’s obligations under this Agreement in
accordance with this Agreement and applicable law, including, without
limitation, the application of the Loan proceeds; provided, however, that the
Borrower shall not have any obligation to the Lender under this Section 11.10
for any Claims caused by the gross negligence or willful misconduct of the
Lender, (b) any breach by the Borrower of any warranty, covenant, term or
condition in, or the occurrence of any default under, this Agreement or any of
the Loan Documents, or (c) the defense against any legal action commenced to
challenge the validity of this Agreement or any of the Loan Documents. The
obligations of the Borrower under this paragraph shall survive the payment of
the Loan and the termination of this Agreement.

 

11.11        Fees and Expenses. The Borrower shall pay to the Lender all of the
Lender’s expenses, including reasonable attorneys’ fees and expenses, and
disbursements for title searches, appraisals, credit reports and other expenses,
related to the preparation and/or enforcement of this Agreement and any other
document evidencing and/or securing the Loan. Any reference in this Agreement to
attorneys’ fees shall mean fees, charges, costs and expenses of both in-house
and outside counsel and paralegals, whether or not a suit or proceeding is
instituted, and whether incurred at the trial court level, on appeal, in a
bankruptcy, administrative or probate proceeding, in consultation with counsel,
or otherwise.

 

11.12        USA Patriot Act. The Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act, it may be required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with said
Act.

 

11.13        Confidentiality. Lender agrees (on behalf of itself and each of its
affiliates, directors, officers, employees and representatives) to keep
confidential, in accordance with its customary procedures for handling
confidential information of this nature and in accordance with safe and sound
practices of comparable commercial finance companies, any non-public information
supplied to it by Borrower pursuant to this Agreement or the other Loan
Documents which is identified by Borrower as being confidential at the time the
same is delivered to Lender (and which at the time is not, and does not
thereafter become, publicly available or available to Lender from another source
not known to be subject to a confidentiality obligation not to disclose such
information), provided that nothing herein shall limit the disclosure of any
such information (i) to the extent required by statute, rule, regulation or
judicial process, (ii) to counsel for the Lender, (iii) to examiners, auditors,
accountants, (iv) in connection with any litigation to which the Lender is a
party or (v) to any assignee (or prospective assignee) so long as such assignee
(or prospective assignee) first agrees, in writing, to be bound by
confidentiality provisions similar in substance to this Section 11.13. Lender
agrees that, upon receipt of a request or identification of the requirement for
disclosure pursuant to clause (iv) hereof, it will make reasonable efforts to
keep the Borrowers informed of such request or identification; provided that
Borrower acknowledges that the Lender may make disclosure as required or
requested by any governmental or quasi-governmental authority or body (or any
agency, instrumentality or political subdivision thereof) or representative
thereof and that the Lender may be subject to review by regulatory agencies and
may be required to provide to, or otherwise make available for review by, the
representatives of such parties or agencies any such non-public information.

 

- 11 -

 

 

11.14        Severability. Invalidation of any one or more of the provisions of
this Agreement, the Deed of Trust, the other Loan Documents or the Environmental
Indemnity by judgment or court order shall in no way affect any of the other
provisions thereof which shall remain in force and effect.

 

11.15        Counterparts. This document may be executed in counterparts which
together shall constitute but one and the same original.

 

11.16        WAIVER OF JURY TRIAL. THE BORROWER AND THE LENDER ACKNOWLEDGE THAT
THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED.
EACH PARTY, AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH
COUNSEL OF THEIR CHOICE, KNOWINGLY AND VOLUNTARILY, AND FOR THEIR MUTUAL
BENEFIT, WAIVES ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF LITIGATION REGARDING
THE PERFORMANCE OR ENFORCEMENT OF, OR IN ANY WAY RELATED TO, THIS AGREEMENT OR
THE LOAN.

 

[Signature Page Follows]

 

- 12 -

 

 

This Loan Agreement is executed and delivered on the day and year set forth
above.

 

ADDRESS: BORROWER:   MAJESCO       412 Mt. Kemble Avenue, Suite 110C By: /s/
Ketan Mehta Morristown, New Jersey 07960 Name: Ketan Mehta     Title: President
        Fax No.         ADDRESS: LENDER:   HSBC BANK USA, NATIONAL ASSOCIATION  
    4th Floor 452 Fifth Ave By: /s/ Blair D S Crichton New York, NY 10018 Name:
Blair D S Crichton   Title: Assistant Vice President         Fax No. (847)
797-3578

 

- 13 -

 

 

SCHEDULE 5.2.2

 

INDEBTEDNESS

 

None.

 

- 14 -

 

 

Exhibit A

 

COVENANT COMPLIANCE CERTIFICATE

 

Borrower:  Majesco Compliance Date:  ________________, 20___

 

This Covenant Compliance Certificate is given in compliance with the Loan
Agreement dated as of March 23, 2016, made between Borrower and HSBC Bank USA,
National Association (“Lender”) (“Agreement”). Capitalized terms used but not
defined herein have the meanings given them under the Agreement. Borrower
represents and warrants that the information provided herein is true, complete
and correct and that all computations conform to the requirements of the
Agreement.

 

Borrower certifies to Lender as follows as of the Compliance Date:

 

A.           Net Debt-to-EBITDA Ratio. On the Compliance Date, the Net
Debt-to-EBITDA Ratio was ___:1.00 (and is required under the Agreement to be not
more than [5.00] [2.50] to 1.00 at the Compliance Date). Borrower’s calculations
of the Net Debt-to-EBIDTA Ratio are attached to this Certificate.

 

B.           Debt Service Coverage Ratio. On the Compliance Date, the Debt
Service Coverage Ratio was ___:1.00 (and is required under the Agreement to be
not less than 1.50 to 1.00 at the Compliance Date). Borrower’s calculations of
the Debt Service Coverage Ratio are attached to this Certificate.

 

C.           Default. Except as set forth on a written attachment to this
Certificate, (1) no event of default under any of the Loan Documents existed on
the Compliance Date or exists as of the date of this Certificate; (2) no event
has occurred and no condition exists which, with the lapse of time or notice or
both, would be an event of default; and (3) to the best knowledge of the
undersigned officer, since the Compliance Date, there has been no material
adverse change in any of the amounts and/or ratios reported above.

 

D.           Financial Statements. This Certificate accompanies Borrower’s
financial statements dated as of the Compliance Date as required by the
Agreement.

 

Dated on __________________, 20___

 

  MAJESCO         By:           Name:           Title:  

 

- 15 -

